     Case 2:20-cv-05339-VAP-GJS Document 19 Filed 10/29/20 Page 1 of 1 Page ID #:84




1     Elliot Gale (Bar #263326)
      egale@gajplaw.com
2     Joe Angelo (Bar #268542)
      jangelo@gajplaw.com
3     Gale, Angelo, Johnson, & Pruett, P.C.
      1430 Blue Oaks Blvd., Ste. 250
4     Roseville, CA 95747
      916-290-7778 ph
5     916-721-2767 fax
6     Attorneys for Plaintiff
      Lawrence Shaw
7

8                      IN THE UNITED STATES DISTRICT COURT
9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
      LAWRENCE SHAW                                Case No.: 2:20-cv-05339-VAP-GJS
11
                                                   NOTICE OF SETTLEMENT WITH
12                        Plaintiff,               DEFENDANT CAPITAL ONE BANK
                                                   (USA), N.A.
13
            v.
14

15

16
      CAPITAL ONE BANK (USA), N.A.

17

18                              Defendant.
19

20
      TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
21          PLEASE TAKE NOTICE THAT plaintiff Lawrence Shaw and defendant
22    Capital One Bank (USA), N.A. have reached a settlement in principle of the above
23    captioned case and are in the process of documenting said settlement. Plaintiff
24    anticipates filing a dismissal of Capital One Bank (USA), N.A. within 25 days once
25    the settlement is finalized.
26                                             Gale, Angelo, Johnson, & Pruett, P.C.
27    Dated: October 29, 2020                        /s/ Joe Angelo
                                                     Joe Angelo
28
                                                     Attorney for Plaintiff

                                       NOTICE OF SETTLEMENT - 1
